DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites a ZrO2 content of 6-14, which is broader than the limits in claim 1, which is 8-12.   Thus, it is unclear what the desired range for ZrO2 is.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-13, 15, 20 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2015/0104655) in view of Beall et al. (2017/0334767), Durschang et al. (2014/0252272) and Krolikowski et al. (2017/0144919).  Regarding claims 1, 20 and 24, Kim discloses a method for the production of a medical or dental form body comprising providing a preform body comprising a lithium silicate glass ceramic having the geometry of the form body ([0013], [0043], [0047]).  Kim also discloses the preform body is fabricated from a glass melt comprising SiO2, Al2O3, Li2O, K2O, a nucleating agent (P2O5), a stabilizer (ZrO2) (table 2, [0059]), as well as coloring agents such as Cerium and Terbium oxides ([0038]).  Kim further discloses the finished form body can be used as a dental form body ([0009]).  Kim teaches annealing the crystallized preform body in an ion exchange bath using an alkali salt at a recommended temperature in the range of 300-700°C for a period in the range of 10 mins to 24 hrs ([0057], [0015]). Kim also recognizes that annealing occurs in a temperature range of 400-550°C for 10-120 minutes ([0055]), which overlaps with the claimed range of 430-530°C. The ion exchange process would naturally result in creating a surface compressive stress by replacement of lithium ions with alkali ions of greater diameter. This is also taught by Beall.  Beall teaches an ion exchange process for lithium silicate glass ceramics, wherein a depth of layer of about 10 µm is achieved ([0055], [0087]). Beall further teaches performing ion exchange using a salt melt comprising Na ions and/or K ions, thereby creating a surface compressive stress by replacing lithium ions with the Na and/or K ions, which has a greater diameter ([0090], [0125]).  Beall further teaches examples (B and 26) in figure 13 wherein the percentage of alkali ions replacing the lithium ions starting from a surface of the form body and extending to a depth of 10 µm is greater than 5 wt%, but less than 20 wt% ([0070], [0145]). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized an alkali ion bath comprising Na ions and/or K ions for the annealing/ion exchange step of Kim, as such baths are well known in the art and predictably provides for the replacement of lithium ions with Na ions and/or K ions to provide a compressive stress layer within the glass, wherein it can be expected that the percentage of alkali ions in the top 10 µm depth of the preform body is within the range of 5-20 wt%, as similar temperatures and time were employed for the ion exchange process.
Furthermore, Kim teaches cooling down the glass after melting and subjecting the glass to a first and second heat treatments to implement nuclear formation and crystal growth, wherein lithium disilicate crystal is form as the main crystal phase after the second treatment ([0044], [0046]-[0049]). Kim further specifies the second heat treatment takes place at a temperature in the range of 750-850°C or 850-980°C ([0059]-[0060]), and suggests a time period of 1-120 minutes ([0050]-[0051]).  However, Kim doesn’t specify the first heat treatment comprising two stages in a temperature range of 620°C-800°C. Durschang also teaches cooling a glass melt and heat treating to implement crystallization of the glass, wherein the heat treatment comprises a first holding stage at 660°C for 40 minutes, followed by a second holding stage at a temperature in the range of 750°C to 850° for 5 mins ([0105]-[0106]). Durschang also teaches a second heat treatment in a temperature range of 850-1100°C ([0033]), for time period in the range of 1-20 min ([0078]).  Durschang teaches this provides for crystal sizes of 100nm to 3000nm.  Beall also heat treating the glass to promote crystallization, the treatments including a first heat treatment comprising a first stage temperature (pre-nucleation temperature) and second stage temperature (nucleation temperature) for nucleation, and a second heat treatment at a crystallization temperature for crystallization ([0126]-[0127]). Beall specifies heating to the first stage at a heat-up rate of 1-10°C/min and heating to the second stage at a heat-up rate of 1-10°C/min. Like Durschang, Beall teaches the first heat treatment can be performed at a temperature of about 700°C for a time period in the range of 20 mins to 4 hours and the second heat treatment can be performed at about 800°C for a time period in the range of 20 mins to 4 hours. Thus, it would have been obvious to one of ordinary skill in the art to employ the heat treatment steps of Durschang and Beall so as to provide for crystals having a size of 100nm to 3000nm, as taught by Durschang.  As mentioned above, Kim teaches an annealing step. Kim specifies the annealing step in an alkali ion bath is performed after crystallization ([0057]). Furthermore, Kim teaches the glass ceramic comprises crystalline and amorphous glass ([0013]). Durschang further teaches the glass ceramic comprises at least 50% crystallization ([0049]), which suggests a glass phase less than 50%.
As mentioned, Kim also discloses the preform body is fabricated from a glass melt comprising SiO2, Al2O3, Li2O, K2O, a nucleating agent (P2O5), a stabilizer (ZrO2) (table 2, [0059]), as well as coloring agents such as Cerium and Terbium oxides ([0038]).  However, Kim doesn’t specify a higher ZrO2 content of 4-16 wt. %.  Durschang teaches a dental form made from a glass melt comprising ([0031]):
55-64 wt% SiO2
2-8 wt% P2O5
0.1-5 wt% Al2O3
17-20 wt% Li2O
0.1-5 wt% K2O and Na2O
8-20 wt% ZrO2, wherein the total sum is 100 wt%
 Durschang further specify the glass melt can further comprise of additives, including coloring oxides such as cerium oxide and terbium oxides, or mixtures, in a range of 0.1-6 wt% ([0038]), fluorescent agents such strontium oxide in a range of 0.1-5 wt % ([0037]), and a combination of nucleating agents including phosphorus oxide, tin oxide, and mixtures thereof, in a range of 2-8 wt% ([0036]).  Durschang also teaches an example comprising 60 wt% SiO2, 2.0 wt% Al2O3, 19 wt% Li2O, 2.0 wt% K2O, 6.0 wt% P2O5, 10 wt% ZrO2, and 1.0 wt% CeO2 (tables 1 and 2, [0057]-[0058]).  Durschang teaches this composition provides for an improved translucence, chemical resistance and contour accuracy to the dental form body ([0008], [0011]).  Durschang also teaches the higher zirconia content provides good chemical stability ([0016]).  Accordingly, it would have been obvious to one of ordinary skill in the art to have provided for a similar composition as taught by Durschang for the glass melt for producing the dental form body in the method of Kim, as the composition provides for a dental form body that has improved translucence, chemical resistance, and contour accuracy.
However, Durschang fails to specify a Tb2O7 content.  Krolikowski teaches a lithium silicate glass for preparing dental restorations.  Krolikowski further teaches the starting glass preferably comprises of a Tb2O7 content of 0.3-0.7 wt% in addition to cerium ions, as the combination provides for fluorescence and color properties of which that can imitate those of natural tooth material particularly well ([0035]).   Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further provided for a Tb2O7 content of 0.3-0.7 wt% in addition to cerium oxide in the process of Kim and Durschang, as it provides for coloring that closely matches that of real tooth material.
Regarding claims 9-13 and 15, Beall further teaches the salt melt can comprise of potassium ions from KNO3, sodium ions from NaNO3, or mixtures of sodium and potassium ions from KNO3 and NaNO3 ([0090], [0125]).
Regarding claims 25 and 26, Kim further teaches grinding/milling the glass with CAD/CAM equipment to form the preform body after the crystallization heat treatment steps and a second heat treatment at a temperature in the range of 720-850°C or 700-1000°C for up to 2 hours to bind crystalline glass to zirconia substructures ([0048], [0050], [0051]).  
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2015/0104655), Beall et al. (2017/0334767), Durschang et al. (2014/0252272), and Krolikowski et al. (2017/0144919) as applied to claim 1 above, and further in view of Hermann et al. (2015/0223917).  Kim teaches the dental body may further comprise of a coloring agent, such as Fe2O3, V2O5, Y2O3, MnO2, CeO2, Er2O3, Pr2O3 or Tb2O3 ([0038]), but doesn’t specify adding the coloring agent through the salt melt.  Hermann also teaches a dental form body and providing a color to the form body by immersing a preform body into a solution with dissolved ions including an element that imparts color to the preform body, such as Fe, Mn, Er, Pr, V, Ce, Tb ([0010]-[0020], [0028], [0080]-[0091], [0093]).  Hermann has provide an easy method for providing the desired color to the dental form body by using a solution.  Since a melt of alkali ion is already employed for the strengthening of the preform body, it would have been obvious to one of ordinary skill in the art to incorporate a coloring ion into the ion exchange melt of Kim and Beall as it would be efficient process for providing both strengthening properties and the desired color to the preform body.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2015/0104655), Beall et al. (2017/0334767), Durschang et al. (2014/0252272), and Krolikowski et al. (2017/0144919) as applied to claim 13 above, and further in view of Nakashima et al. (2011/0312483).  Kim and Beall do not suggest a ratio of sodium to potassium ions of 50:50 mole%.  Nakashima teaches a method for strengthening glass.  Like Fisher, Nakashima teaches replacing exchanging smaller radius ions, such as Li, with larger radius ions, such as K ([0006]).  Nakashima also similarly teaches immersing the glass into a melt comprising both potassium and sodium ions ([0041]).  Nakashima teaches various mixtures of potassium and sodium ion can be used in the melt, including a ratio of 50:50 mol% ([0076], table 4) which produced significantly higher surface compressive stress in the glass.  Thus, it would have been obvious to one of ordinary skill in the art to have employed a melt comprising a ratio of potassium to sodium ions of 50:50 mol% in the process of Kim and Beall, as it would provide for a significant surface compressive stress, as demonstrated by Nakashima.

Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive. Applicant argues Kim teaches away from a large ZrO2 content and Durschang teaches a large ZrO2 content and fails to teach ion exchange. Thus, one skilled in the art would not combine the two. This is not persuasive because Kim teaches a dental form body comprising lithium silicate glass ceramic and providing for heat treatment steps to produce crystallization as well as annealing in an ion exchange bath to further strengthened glass ceramic. Durschang also teaches a dental form body comprising lithium silicate glass ceramic. Accordingly, since both relate to dental form bodies having lithium silicate glass ceramics, it would be obvious to combine the two wherein the step of annealing in an ion exchange bath can be applied to the glass composition of Durschang as well to provide compressive stress to the dental form body. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741